Exhibit 4.6 FORM OF ESCROW AGREEMENT This ESCROW AGREEMENT (the “Escrow Agreement”) is dated as of this th day of 2010, by and among (the “Investor”), (the “Company”), , an affiliate of the Company (the “Affiliate” and together with the Company and the Investor, the “Parties”), and (the “Escrow Agent”).All capitalized terms not otherwise defined herein shall have the same meaning ascribed to them in that certain securities purchase agreement, dated of even date herewith (the “Securities Purchase Agreement”). W
